DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/276,204 entitled "METHOD AND DEVICE FOR DETECTING FUND TRANSACTION ROUTE IN ELECTRONIC PAYMENT PROCESS" with claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 pending.
Status of Claims
Claims 1, 3, 6, 8, 11, and 13 have been amended and are hereby entered.
Claims 2, 4, 7, 9, 12, 14 are cancelled.
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are pending and have been examined.
Response to Amendment
The amendment filed January 20, 2022, has been entered. Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed October 20, 2021. 
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 6, 2020, February 15, 2019, September 10, 2019, May 27, 2020, and  July 27, 2020 are in compliance with the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“detecting a transaction route in an electronic payment process…” 
“receiving…a request…”
“generating…a transaction identifier…”
“generating an actual route code…” 
“obtaining a standard route code…”
“determining…a transaction code…”
“determining…correctness of the actual transaction route…”
“returning a notification of transaction failure…”
“determining that the actual transaction route is correct…”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to detect a transaction route in an electronic payment process and enforcing rules/policies (a standard route, bounded by rules, that requires enforcement) recites a commercial, financial and/or legal action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial, financial and/or legal action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating an actual route code encompasses a person simply determining or deciding upon a route code and obtaining a standard route code encompasses a person reading a code from a computer screen. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “database”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic payment”: generally linking to digital payment solutions as  tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic data source containing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components or electronic data. For example, the Applicant’s Specification merely reads, [0076]  “The apparatus embodiment may be achieved by software or hardware, or by a combination of hardware and software. Taking software for example, an apparatus in a logical sense is formed in a way that a processor of a server on which the apparatus is located reads corresponding computer program instructions in a nonvolatile memory to an internal memory for operation. In terms of hardware,...which is a hardware structural diagram of a server .... Unnecessary details will not be provided here.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   DO NOT recite additional elements and merely narrows the abstract idea.
Independent Claim 6 recites: 
“detecting a transaction route in an electronic payment process” 
 “receiving…a request”
“generating…a transaction identifier”
“generating an actual route code” 
“obtaining a standard route code”
“determining…a transaction code”
 “determining…correctness of the actual transaction route”
“returning a notification of transaction failure…”
“determining that the actual transaction route is correct”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to detect a transaction route in an electronic payment process and enforcing rules/policies (a standard route, bounded by rules, that requires enforcement) recites a commercial, financial and/or legal action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial, financial and/or legal action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating an actual route code encompasses a person simply determining or deciding upon a route code and obtaining a standard route code encompasses a person reading a code from a computer screen. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer-readable storage medium configured with instructions executable by one or more processors”,   “server”, and “database”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic payment”: generally linking to digital payment solutions as  tool to perform an abstract idea
   are recited at a high-level of generality (i.e., as a generic data source containing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components or electronic data.  For example, the Applicant’s Specification merely reads, [0076]  “The apparatus embodiment may be achieved by software or hardware, or by a combination of hardware and software. Taking software for example, an apparatus in a logical sense is formed in a way that a processor of a server on which the apparatus is located reads corresponding computer program instructions in a nonvolatile memory to an internal memory for operation. In terms of hardware,...which is a hardware structural diagram of a server .... Unnecessary details will not be provided here.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 8: 
“non-transitory computer-readable storage medium”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 10:
“non-transitory computer-readable storage medium”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification merely reads, [0076]  “The apparatus embodiment may be achieved by software or hardware, or by a combination of hardware and software. Taking software for example, an apparatus in a logical sense is formed in a way that a processor of a server on which the apparatus is located reads corresponding computer program instructions in a nonvolatile memory to an internal memory for operation. In terms of hardware,...which is a hardware structural diagram of a server .... Unnecessary details will not be provided here.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: 
“detecting a transaction route in an electronic payment process” 
 “receiving…a request”
“generating…a transaction identifier”
“generating an actual route code” 
“obtaining a standard route code”
“determining…a transaction code”
 “determining…correctness of the actual transaction route”
“returning a notification of transaction failure…”
“determining that the actual transaction route is correct”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to detect a transaction route in an electronic payment process and enforcing rules/policies (a standard route, bounded by rules, that requires enforcement) recites a commercial, financial and/or legal action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial, financial and/or legal action, principle, or practice then “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Additionally, these limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating an actual route code encompasses a person simply determining or deciding upon a route code and obtaining a standard route code encompasses a person reading a code from a computer screen. “The courts consider a mental process (thinking) that ‘can be performed in the human mind, or by a human using a pen and paper’ to be an abstract idea… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation… Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”, see MPEP 2106 – III. MENTAL PROCESSES. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“A system comprising a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor”,   and “computing device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“electronic payment”: generally linking to digital payment solutions as  tool to perform an abstract idea
  are recited at a high-level of generality (i.e., as a generic data source containing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components or electronic data.  For example, the Applicant’s Specification merely reads, [0076]  “The apparatus embodiment may be achieved by software or hardware, or by a combination of hardware and software. Taking software for example, an apparatus in a logical sense is formed in a way that a processor of a server on which the apparatus is located reads corresponding computer program instructions in a nonvolatile memory to an internal memory for operation. In terms of hardware,...which is a hardware structural diagram of a server .... Unnecessary details will not be provided here.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   DO NOT recite additional elements and merely narrows the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.    For example, the Applicant’s Specification merely reads, [0076]  “The apparatus embodiment may be achieved by software or hardware, or by a combination of hardware and software. Taking software for example, an apparatus in a logical sense is formed in a way that a processor of a server on which the apparatus is located reads corresponding computer program instructions in a nonvolatile memory to an internal memory for operation. In terms of hardware,...which is a hardware structural diagram of a server .... Unnecessary details will not be provided here.”  Mere instructions to apply an exception  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).    Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1, 3, 5, 6, 8, 10, 11, 13, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 



  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,  6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bundy (“METHOD AND SYSTEM FOR MULTI-PATH ROUTING OF ELECTRONIC ORDERS FOR SECURITIES”, U.S. Publication Number: 20020103732 A1) in view of Buffington (“UTILIZING ROUTING FOR SECURE TRANSACTIONS”, U.S. Publication Number: 20140259107 A1)in view of Castinado (“COMMUNICATION NETWORK FOR COLLECTING DATA AND EXECUTING ELECTRONIC TRANSACTION SERVICES”, U.S. Publication Number: 20150032600 A1)







Regarding Claim 1, 
Bundy teaches,
 A method for detecting a transaction route in an electronic payment process, comprising: receiving, by a server from a computing device associated with a user, a request for an electronic payment transaction;
(Bundy [0007]  detecting problems with paths
Bundy [0010] detecting changes in a status of the path and recording in the path data structure detected changes in the status of the path
Bundy [0138] Transaction cost is a measure of the financial cost of executing an order for purchase or sale of securities in a terminus market. 
Bundy [0073] “Port” means a data communications server within a broker-dealer system. That is, a port is a computer programmed to provide, between a broker-dealer system and a market, electronic communications of orders for securities. 
Bundy [0138] Transaction cost is a measure of the financial cost of executing an order for purchase or sale of securities in a terminus market.)
generating, by the server, a transaction identifier for the requested electronic payment transaction;
(Bundy [0122] an order for securities ( 500) has an order identification code
Bundy [0073] “Port” means a data communications server within a broker-dealer system. That is, a port is a computer programmed to provide, between a broker-dealer system and a market, electronic communications of orders for securities. 
Bundy [0138]  the financial cost of executing an order for purchase or sale of securities in a terminus market.)
generating, by the server, an actual route code based on the generated transaction identifier associated with the electronic payment transaction,
(Bundy [0122] an order for securities ( 500) has an order identification code
Bundy [0085]  the path identification data elements include a path identification code uniquely identifying a path.
Bundy [0072] Path latency in many embodiments of the invention is determined as the difference between the time when a response to an order is received through a path and the time when the corresponding order was sent to the terminus market through the same path.)
 the actual route code representing an actual transaction route of fund for the electronic payment transaction,
(Bundy [0085]  the path identification data elements include a path identification code uniquely identifying a path.
Bundy [0085] encodes path identification by designating a combination of a port code ( 206) and a terminus market code (208) in the path data structure (200) as a unique identification of a path
Bundy [0072] Path latency in many embodiments of the invention is determined as the difference between the time when a response to an order is received through a path and the time when the corresponding order was sent to the terminus market through the same path.
Bundy [0138]  the financial cost of executing an order for purchase or sale of securities in a terminus market.)
based on the transaction identifier
(Bundy [0122] an order for securities ( 500) has an order identification code)
and generating the actual route code by   concatenating the obtained
(Bundy [0085] encodes path identification by designating a combination of a port code ( 206) and a terminus market code (208) in the path data structure (200) as a unique identification of a path
Bundy [0085]  the path identification data elements include a path identification code uniquely identifying a path.
Bundy [0154]  Algorithmic encoding is accomplished in such embodiments, for example, by combining a port code and a terminus market code into a single data element, for example, by concatenation.)
obtaining, by the server from the database, a standard route code associated with the generated transaction identifier, wherein: the standard route code comprises an ordered combination of a plurality of second  …. codes, the obtaining the standard route code comprises determining, from the database; and obtaining, from the database, the standard route code associated with the determined transaction code;
(Bundy [0015]   selecting a path for the order typically further comprises comparing the combination codes of path data structures having terminus market codes equal to the order market code and selecting a path having a lowest product of hop count multiplied by transaction cost further multiplied by path latency among paths represented by path data structures having terminus market codes equal to the order market code. 
Bundy [0122] an order for securities ( 500) has an order identification code
Bundy  [0018]  at least one computer memory, the memory coupled to the processor, the processor being further programmed to store in the computer memory the path data structures.)
returning a notification of transaction failure to the computing device associated with the user and rolling back the electronic payment transaction
(Bundy [0027] Error codes returned from calls to API routines typically indicate complete failure of a connection.
Bundy [0099]  a complete failure of its link ... is inferred from return codes from calls to API routines.
Bundy [0135] disastrous failure may also soon show complete failure through error code returns from calls to API routines
Bundy  [0075] “Response” refers to any data or message sent from a market in reply to an order. Responses include ...rejections of orders, cancellations of orders, and notifications of partial or complete executions of orders.)

Bundy does not teach wherein the fund is transferred through a plurality of accounts; obtaining, from a database storing transaction information associated with the electronic payment transaction; a plurality of first  account codes respectively   corresponding to the plurality of accounts; and a transaction sequence associated with an order; of the accounts; first account codes; a transaction code related to a fund plan associated with the electronic payment transaction; and determining, by the server, correctness of the actual transaction route of the electronic payment transaction by comparing the generated actual route code with the obtained standard route code,   wherein the determining correctness of the actual transaction route comprises: if the actual route code is not identical to the standard route code; and determining that the actual 
Buffington teaches,
and a transaction sequence associated with an order;
(Buffington [Abstract] Network transactions (messages) may be intentionally routed...particular node paths...in a predetermined sequence)
in the order of the accounts respectively corresponding to the first account codes based on the obtained transaction sequence;
(Buffington [Abstract] Network transactions (messages) may be intentionally routed...particular node paths...in a predetermined sequence
Buffington [Abstract] following the particular node paths or traversing particular nodes
Buffington [0023]  a determination may be made based on transmission of plural messages or segments of a single message along predetermined paths and/or through predetermined nodes.)
and determining, by the server, correctness of the actual transaction route of the electronic payment transaction by comparing the generated actual route code with the obtained standard route code,   wherein the determining correctness of the actual transaction route comprises:
(Buffington [0022]  a first message may be transmitted from a first node along a path 
Buffington [Claim 2] wherein determining validity further comprises comparing the first message and the at least one second message to determine whether they are identical.
Buffington [Claim 3]   wherein determining validity further comprises comparing the paths taken by the first message and the at least one second message to determine whether the paths correspond to predetermined paths.)
if the actual route code is not identical to the standard route code;
(Buffington [Claim 37]  wherein determining validity further comprises rejecting messages whenever it is determined that the first path does not encompass a particular node known to be on the network)
and determining that the actual transaction route is correct if the actual route code is identical to the standard route code.
(Buffington [0019] validation may be performed by periodically sending the same packet over multiple routes and comparing the received packets at the destination.
Buffington [Claim 10] the first message and the at least one second message are identical messages: and
determining validity comprises determining whether the identical messages have been sent via plural predetermined paths.
Buffington [0018]  Once a correct sequence of connection attempts is received, the firewall rules are dynamically modified to allow the host which sent the connection attempts to connect over one or more specific TCP/IP ports.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified multi-path routing of Bundy   to incorporate the secure transaction routing teachings of Buffington  where “Network transactions (messages) may be intentionally routed though networks using different paths.” (Buffington  [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. secure transaction routing) to a known concept (i.e. multi-path routing) ready for improvement to yield predictable result (i.e. “providing enhanced security for transactions between network devices.” Buffington  [0001])
Buffington  does not teach wherein the fund is transferred through a plurality of accounts; from a database storing transaction information associated with the electronic payment transaction; a plurality of first  account codes respectively   corresponding to the plurality of accounts; of the accounts; account codes; a transaction code related to a fund plan associated with the electronic payment transaction,
Castinado teaches,
 wherein the fund is transferred through a plurality of accounts;
(Castinado [0005] for executing electronic transaction services, comprises one or more interfaces operable to receive access credentials for a plurality of accounts held with a plurality of enterprises,
Castinado [0070] a mortgage payment from a checking account)
Obtaining, from a database storing transaction information associated with the electronic payment transaction
(Castinado [0076] database fields that may be used in an example embodiment of executing electronic transaction services
Castinado [0049] Storage module 130 represents a component operable to store information for system)
a plurality of first account codes respectively corresponding to the plurality of accounts;
(Castinado [0085]  Account ID field 402 represents a field that includes an identifier (e.g., ID code) of a particular financial account associated with particular electronic transaction services (e.g., fund transfers).
Castinado [0079] from account ID 123-XYZ in the United States to account ID 456-UVW in Peru
Castinado [0005] for executing electronic transaction services, comprises one or more interfaces operable to receive access credentials for a plurality of accounts held with a plurality of enterprises,
Castinado [0070] a mortgage payment from a checking account)
of the accounts;
(Castinado [0005]   for a plurality of accounts held with a plurality of enterprises,
Castinado [0070] a mortgage payment from a checking account)
account codes;
(Castinado [0085]  Account ID field 402 represents a field that includes an identifier (e.g., ID code) of a particular financial account associated with particular electronic transaction services (e.g., fund transfers).
Castinado [0079] from account ID 123-XYZ in the United States to account ID 456-UVW in Peru
Castinado [0005] for executing electronic transaction services, comprises one or more interfaces operable to receive access credentials for a plurality of accounts held with a plurality of enterprises,
Castinado [0070] a mortgage payment from a checking account)
a transaction code related to a fund plan associated with the electronic payment transaction,
(Castinado [0100] transaction ID field 504,...transaction source ID field... source account type field...associated source account ID field ... transaction destination ID field... destination account type field ... associated destination account ID field)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified multi-path routing of Bundy   to incorporate the secure transaction routing teachings of Buffington  for  “executing electronic transaction services… for a plurality of accounts.” (Castinado [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e. electronic transaction services) to a known concept (i.e. multi-path routing) ready for improvement to yield predictable result (i.e. “direct individuals and organizations they serve to useful electronic transaction services, prevent abuse of electronic transaction services, or to obtain current information about pending electronic transaction services.” Castinado [0003])
Claim 6 is rejected on the same basis as Claim 1.
Claim 11 is rejected on the same basis as Claim 1.


Claims 3, 5, 8, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bundy, Buffington, and Castinado  in view of Anderson (“DATA CLUSTERING BASED ON CANDIDATE QUERIES”, U.S. Patent Number: US9361355B2)   in view of Seubert (“Consistent Set of Interfaces Derived from a Business Model”, U.S. Publication Number: 20080120129-A1 )   
Regarding Claim 3, 
Bundy, Buffington, and Castinado teach method of Claim 1 as described earlier.
Bundy, Buffington, and Castinado do not teach obtaining a type code of each account of the accounts; when the obtained type code is a first type code, determining that the account code for the account is a combination of the type code and an account ID of the account; and when the obtained type code is a second type code, determining that the account code for the account is the type code.;
Anderson teaches,
obtaining a type code of each account of the accounts;
(Anderson [Col 26, Line 34] account type identifier.)
when the obtained type code is a first type code, determining that the first account code for the account is a combination of the type code and an account ID of the account; 
(Anderson  [Col 6, Lines 16-17]  a list of bank accounts associated with a person of 
Anderson  [Col 8, Lines 13-20] An example of a token...(a string of characters without spaces) in a field whose value consists of multiple words separated by spaces...A token might contain spaces...A token may be a numeric value, possibly binary 
Anderson  [Col 21, Lines 29-33] applying a condition on the nature of a pairing, a code, called a match code, might be constructed which encodes the information whether the pairing involved an insertion, deletion, substitution   
Anderson  [Col 8, Line 18] formed by concatenating multiple fields)
and when the obtained type code is a second type code, determining that the first account code for the account is the type code.
(Anderson [Col 26, Lines 36-43] corroborating checks are made....to validate the segment value is faithful. For example, it may be that account numbers of savings accounts always start with digits from a particular set of possibilities. If this set is known at runtime, whether an account is truly a savings account may be confirmed before segmentation.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified multi-path routing of Bundy   to incorporate the banking system   data clustering and concatenation   of Anderson teachings    “data records, each including one or more values in one or more fields” (Anderson [Abstract] ).   The modification would have been obvious, because it is merely applying a known technique (i.e. data clustering and concatenation   ) to a known concept (i.e. multi-path routing) ready for improvement to yield predictable result (i.e. “selecting the matched data cluster from among one or more candidate data clusters” Anderson [Abstract])
Seubert independently and concurrently teaches,
when the obtained type code is a first type code, determining that the first account code for the account is a combination of the type code and an account ID of the account; (Seubert [0570] the components wheels 804, motor 806, and doors 808 are combined to form a composition "Car" 802. The "Car" package 800 includes the wheels, motor and doors as well as the composition "Car."; Examiner notes for example  when the obtained type code is a first type code, determining that the account code ( "Car" package 800) for the  account is a combination of the type code (Car 802) and an      account ID (motor 806) of the  account; )
	and when the obtained type code is a second type code, determining that the first  account code for the account is the type code. (Seubert [0571] Another grouping within a package may be subtypes within a type. In these packages, the components are specialized forms of a generic package. For example, as depicted in FIG. 9, the components Car 904, Boat 906, and Truck 908 can be generalized by the generic term Vehicle 902 in Vehicle package 900.;  Examiner notes for example when the obtained type code is a second type code (Vehicle package 900 ), determining that the account code for the  account is the type code ( Vehicle 902 ).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified multi-path routing of Bundy   to incorporate the business object model teachings of Seubert teachings    “which reflects data that is used during a given business transaction.” (Seubert [Abstract] ).   The modification would have been obvious, because it is merely applying a known technique (i.e. business object models) to a known concept (i.e. multi-path routing) ready for improvement to yield predictable result (i.e. “business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Regarding Claim 5, 
Bundy, Buffington, and Castinado teach method of Claim 1 as described earlier.
Bundy, Buffington, and Castinado do not teach the transaction identifier is a transaction serial number
Seubert teaches,
the transaction identifier is a transaction serial number.
( Seubert [2709] the link with batch numbers and serial numbers enables an improved logistical check, which can be necessary for effective processing, for example, for queries from customers and callback activities.
Seubert [2772] It can also be globally unique and its single unit can be identified by an identifier, such as a serial ID)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified multi-path routing of Bundy   to incorporate the business object model teachings of Seubert teachings    “which reflects data that is used during a given business transaction.” (Seubert [Abstract] ).   The modification would have been obvious, because it is merely applying a known technique (i.e. business object models) to a known concept (i.e. multi-path routing) ready for improvement to yield predictable result (i.e. “business object model facilitates commercial transactions by providing consistent interfaces that are suitable for use across industries, across businesses, and across different departments within a business during a business transaction” Seubert [Abstract])
Claim 8 is rejected on the same basis as Claim 3.
Claim 10 is rejected on the same basis as Claim 5.
Claim 13 is rejected on the same basis as Claim 3.
Claim 15 is rejected on the same basis as Claim 5.

Response to Remarks
Applicant's arguments filed on January 20, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“The Examiner alleges that the claims are directed to certain methods of organizing human activity in that “instructing to detect a transaction route in an electronic payment process and enforcing rules/policies (a standard route, bounded by rules, that require enforcement) recites a commercial, financial and/or legal action, principle, or practice and managing interactions between people.” Office Action at 4. This assertion is clearly erroneous because the asserted abstract idea, “instructing to detect a transaction route in an electronic payment process and enforcing rules/policies,” does not belong to any one of the enumerated groupings provided in the MPEP. … The Examiner concedes that the claim limitations are related to “a transaction route in an electronic payment process,” which is clearly out of the scope of organizing human activities..”
Examiner responds: 
The invention falls under both “Mental Processes” grouping of abstract ideas and commercial, financial and/or legal action, principle, or practice and managing interactions between people  within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to detect/determine a transaction route in an electronic payment process and enforcing rules/policies (a standard route, bounded by rules, that requires enforcement) recites a commercial, financial and/or legal managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial, financial and/or legal action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
The Applicant states:
“Like the claims in SRI and DDR, the claimed invention "overrides the routine and conventional sequence of events" by not only detecting a transaction route for an electronic payment transaction, but also determining if the detected transaction route is the correct route for the funds in the electronic payment transaction to take, and returning a notification of transaction failure and rolling back the electronic payment transaction when it is determined that the transaction route is incorrect, in order to avoid any financial losses with the transaction”
Examiner responds: 
In SRI International, Inc. V. Cisco Systems, Inc., The “focus  of  the  claims is on the specific asserted improvement in computer capabilities”—that is, providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks. The functions outlined in the claims actually  prevent  the  normal,  expected  operation  of  a  conventional computer network.  The  representative claims  improve the  technical  functioning  of  the  computer  and computer networks by reciting a specific technique for improving computer network security and the  human  mind  is  not  equipped  to  detect  suspicious  activity  by  using  network  monitors and analyzing network transmission packets as recited by the claims.  The District Court concluded that the claims recited a specific process rooted in computer technology -- namely, using network monitors that each monitor and analyze solve a specific technical problem arising in the realm of network computing -- namely, detecting hackers or other unwanted activity in a network.
Conversely, the Applicant’s invention merely performs a route mapping process that can be performed mentally or with the aid of paper and pencil. It does not alter the typical performance of a computer.
In DDR Holdings, LLC v. Hotels.com, L.P..,the   technological  problem in previous systems was that they "allowed third-party merchants to lure the host website's visitor traffic away from the host website because visitors would be taken to the third-party merchant's website when they clicked on the merchant's advertisement on the host site."  The Court found that the invention:
“[P]rovides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.”
In this way, the host website retains visitor traffic while displaying the third-party merchant's products. The Court found that  the claims "address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of 
In the absence of unexpected results, changes or alteration of sequence does not make for a patentable invention,  see Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) ; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)
The Applicant states:
“The claims do not recite a mental process. … Additionally, MPEP § 2106.04(a)(2)(II) clarifies that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the  claim limitations. See SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019).”
Examiner responds: 
These limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, generating an actual route code encompasses a person simply determining or deciding upon a route code and obtaining a standard route code encompasses a person reading a code from a computer screen. Similarly, a person could decide upon which intermediary banks/accounts a payments should traverse on its way to a recipient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. “The courts consider a mental process “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The Applicant states:
“A POSITA would have understood that records of electronic payment transactions are tremendous in size and complexity. The processing of electronic payment transactions must rely on computer technology and cannot be performed in the human mind. For example, the human mind is not capable to extract data associated with an electronic payment transaction from a database and to generate and compare route codes based on such extracted data. Examiner erred in his analysis of the claims being directed to an abstract idea of mental processes because the claims never recite "a person simply determining or deciding upon a route code and ... reading a code from a computer screen." Even assuming arguendo that the claims can be interpreted this way, the person still relies on the computer extracting the data for the person to read from the screen.”
Examiner responds:
A person or persons could manually process a “tremendous” record set of in the applicant’s invention should:
Each record could be identical.
Each record may contain a limited amount of data or no data at all (null records)
An unlimited amount of time may be provided to analyze each record.
Paper and pencil may be used to aid in the mental processing.
A hundred or a million people may each process one record.
Any generic computer processor may perform the task.
The issue solved by the Applicant’s invention is a business problem not a technology problem.  Computer are only used as a tool to automate a process that can be performed by humans. The processes can be done mentally or with aid of paper and pencil and the functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d). The data conversion here is not converting a data format unique to certain machine into a standardized format.  The format of the data remains the same.
The Applicant states:
“Even assuming for the sake of argument that the claims recite the alleged abstract idea, the alleged abstract idea is integrated into a practical application..”
Examiner responds:











A judicial exception is not integrated into a practical application. In particular, the additional elements  are recited at a high-level of generality (i.e., as a generic data source For example, the Applicant’s Specification merely reads, [0076]  “The apparatus embodiment may be achieved by software or hardware, or by a combination of hardware and software. Taking software for example, an apparatus in a logical sense is formed in a way that a processor of a server on which the apparatus is located reads corresponding computer program instructions in a nonvolatile memory to an internal memory for operation. In terms of hardware,...which is a hardware structural diagram of a server .... Unnecessary details will not be provided here.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).      Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The quoted elements the Applicant identified as additional elements are, in fact, the abstract idea of the  transaction management. The technology components   are generally linking and merely narrow the abstract idea.
The Applicant states:

Examiner responds:
Example 40 states technical limitations of collecting  network delay, packet loss, network traffic jitter,   protocol data relating to the network, and packet loss.  That claimed invention provides a specific improvement over prior systems, resulting in improved network monitoring and its technical ramifications are far reaching across all industries. Whereas, the Applicant’s claimed invention merely concatenates the sequence of accounts that a payment traverses to determine “correctness”.
Generating and obtaining codes associated with an electronic payment process does not improve or enhance the performance or outcome of existing payment systems. It merely provides an alternative means for performing existing tasks in a manner that does not require a computer, let alone a specific computer.
The rejection under  35 USC § 101 remain.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Anderson (“DATA CLUSTERING BASED ON CANDIDATE QUERIES”, U.S. Patent Number: US9361355B2)
The Applicant states:
“the proposed combination of Bundy, Buffington, and Castinado fails to teach "in the order of the accounts respectively corresponding to the first account codes based on the obtained transaction sequence," as independent claim 1 recites…. While Buffington does disclose "an analysis of the paths and/or nodes traversed by messages," it does not disclose, teach, or suggest the routing of funds of a transaction through accounts and that the account codes of the plurality of accounts in the transaction route are in an order based on a transaction sequence.;  .”
Examiner responds:
  Buffington teaches “in the order of the accounts respectively corresponding to the first account codes based on the obtained transaction sequence”:
Buffington [Abstract] Network transactions (messages) may be intentionally routed...particular node paths...in a predetermined sequence
Buffington [Abstract] following the particular node paths or traversing particular nodes
Buffington [0023]  a determination may be made based on transmission of plural messages or segments of a single message along predetermined paths and/or through predetermined nodes.
Buffington applies to any sort of network including financial payment transactions as inferred by the fact that the initial and previous assignee was  WELLS FARGO BANK (assignments on 2018-01-08 and 2015-07-06)
Furthermore, the Office Action utilized Castinado to equivocate nodes as financial accounts:  
Castinado [0005]   for a plurality of accounts held with a plurality of enterprises,
Castinado [0070] a mortgage payment from a checking account
Though not relied upon in the rejection, Luo (“ABNORMAL ACCOUNT IDENTIFICATION METHOD AND SYSTEM”, Chinese Publication Number: CN106372938 A) also teaches “network of node data corresponding to the financial account number, interactive network of edge data in any business relationship is one between two financial account number.” [page 2] 
The Applicant states:
“these teachings of Castinado fail to disclose "obtaining a type code of each account of the accounts" because the ID code of Castinado is the identifier of the financial account rather than a code identifying the type of the account. …. One of ordinary skill in the art would recognize that the ID code of a financial account, as disclosed in Castinado, is not equivalent to the type code, representing the type of an account,.”
Examiner responds:
Examiner is persuaded that   Castinado fails to disclose "obtaining a type code of each account of the accounts". The limitation is taught by the new reference Anderson:
    Anderson [Col 26, Line 34] account type identifier

Therefore, the rejection under 35 USC § 103 remains.
Prior Art Cited But Not Applied

























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luo (“ABNORMAL ACCOUNT IDENTIFICATION METHOD AND SYSTEM”, Chinese Publication Number: CN106372938 A) also teaches “network of node data corresponding to the financial account number, interactive network of edge data in any business relationship is one between two financial account number.” [page 2] 
Bursch (“SECURE SINGLE-USE TRANSACTION NUMBERS”, U.S. Patent Number: US7917444 B1) proposes single-use transaction numbers. The transaction numbers are single-use in that the numbers are only valid for a single transaction. The transaction numbers can be generated just prior to being used, minimizing the amount of time during which they can be lost or stolen.
Vasquez (“INTERCHANGE REPORTING MANAGER”, U.S. Publication Number: 2012/0284188 A1) provides an authorization request message received from a first and second payment processing network and transmitted to an issuer computer, and an authorization response message is received from the issuer computer and transmitted to the first payment processing network. An interchange data files are normalized, and the stored transaction data for the first and second transactions is enriched with the received interchange data. 
Haggerty (“SYSTEMS AND METHODS FOR IDENTIFYING FINANCIAL RELATIONSHIPS”, U.S. Patent Application: 2013/0226783 A1) proposes identifying financial relationships. Receiving credit reporting data relating to a tradeline, parsing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/C.E./Examiner, Art Unit 3697
 
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697